—In an action for a divorce and ancillary relief, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Rigler, J.), dated March 22, 1999, which dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court’s determination that the plaintiff failed to demonstrate his entitlement to a divorce on the ground of cruel and inhuman treatment was based upon its evaluation of the credibility of the parties. There is nothing in the record which would require this Court to disturb that determination on appeal (see, Soto v Soto, 216 AD2d 455; Tortorello v Tortorello, 133 AD2d 683). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.